MEMORANDUM OF DECISION.
Wilfred Perreault appeals from a judgment of the Superior Court (York County) entered on a jury verdict finding him guilty of unlawful sexual contact in violation of 17-A M.R.S.A. § 255(1)(C) (Supp.1986). On appeal, defendant assigns numerous claims of preserved and unpreserved trial error. Defendant also challenges the sufficiency of the evidence to support his conviction. We find all claims to be without merit.
A careful examination of the record leads us to the conclusion that the trial court committed no error in ruling on defendant’s objections. With regard to the unpre-served claims of error, we find that the error, if any, did not produce any serious injustice. State v. True, 438 A.2d 460, 468 (Me.1981). Finally, after reviewing the evidence in the light most favorable to the prosecution, we conclude that the jury rationally could find beyond a reasonable doubt every element of the crime charged. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.